

117 S2970 IS: Judicial Reorganization Act of 2021
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2970IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Crapo (for himself, Mr. Risch, Mr. Sullivan, Ms. Murkowski, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide for the appointment of additional Federal circuit judges, to divide the Ninth Judicial Circuit of the United States into two judicial circuits, and for other purposes.1.Short titleThis Act may be cited as the Judicial Reorganization Act of 2021.2.DefinitionsIn this Act—(1)the term former Ninth Circuit means the ninth judicial circuit of the United States as in existence on the day before the effective date of this Act;(2)the term new Ninth Circuit means the ninth judicial circuit of the United States established by the amendment made by section 3(2)(A); and(3)the term Twelfth Circuit means the twelfth judicial circuit of the United States established by the amendment made by section 3(2)(B).3.Number and composition of circuitsSection 41 of title 28, United States Code, is amended—(1)in the matter preceding the table, by striking thirteen and inserting fourteen; and(2)in the table—(A)by striking the item relating to the Ninth Circuit and inserting the following:NinthCalifornia, Guam, Hawaii.;and(B)by inserting after the item relating to the Eleventh Circuit the following:TwelfthAlaska, Arizona, Idaho, Montana, Nevada, Oregon, Washington..4.Judgeships(a)New judgeships(1)For former Ninth CircuitThe President shall appoint, by and with the advice and consent of the Senate—(A)4 additional circuit court judges for the former Ninth Circuit, whose official duty station shall be in California, Guam, or Hawaii; and(B)1 additional circuit court judge for the former Ninth Circuit, whose official duty station shall be in Alaska, Arizona, Idaho, Montana, Nevada, Oregon, or Washington.(b)Effective dateThis section shall take effect on the date of the enactment of this Act.5.Number of circuit judgesThe table contained in section 44(a) of title 28, United States Code, is amended—(1)by striking the item relating to the Ninth Circuit and inserting the following:Ninth21;and(2)by inserting after the item relating to the Eleventh Circuit the following:Twelfth13.6.Places of circuit courtThe table contained in section 48(a) of title 28, United States Code, is amended—(1)by striking the item relating to the Ninth Circuit and inserting the following:NinthHonolulu, San Francisco, Pasadena.;and(2)by inserting after the item relating to the Eleventh Circuit the following:TwelfthPhoenix, Seattle, Portland..7.Assignment of circuit judges(a)In generalEach circuit judge of the former Ninth circuit who is in regular active service and whose official duty station on the day before the effective date of this Act—(1)is in California, Guam, or Hawaii shall be a circuit judge of the new Ninth Circuit as of such effective date; and(2)is in Alaska, Arizona, Idaho, Montana, Nevada, Oregon, or Washington shall be a circuit judge of the Twelfth Circuit as of such effective date.8.Election of assignment by senior judgesEach judge who is a senior circuit judge of the former Ninth Circuit on the day before the effective date of this Act may elect to be assigned to the new Ninth Circuit or to the Twelfth Circuit as of such effective date, and shall notify the Director of the Administrative Office of the United States Courts of such election.9.Seniority of judgesThe seniority of each judge—(1)who is assigned under section 7; or(2)who elects to be assigned under section 8,shall run from the date of commission of such judge as a judge of the former Ninth Circuit.10.Application to casesThe following apply to any case in which, on the day before the effective date of this Act, an appeal or other proceeding has been filed with the former Ninth Circuit:(1)If the matter has been submitted for decision, further proceedings with respect to the matter shall be had in the same manner and with the same effect as if this Act had not been enacted.(2)If the matter has not been submitted for decision, the appeal or proceeding, together with the original papers, printed records, and record entries duly certified, shall, by appropriate orders, be transferred to the court to which the matter would have been submitted had this Act been in full force and effect at the time such appeal was taken or other proceeding commenced, and further proceedings with respect to the case shall be had in the same manner and with the same effect as if the appeal or other proceeding had been filed in such court.(3)A petition for rehearing or a petition for rehearing en banc in a matter decided before the effective date of this Act, or submitted before the effective date of this Act and decided on or after such effective date as provided in paragraph (1), shall be treated in the same manner and with the same effect as though this Act had not been enacted. If a petition for rehearing en banc is granted, the matter shall be reheard by a court comprised as though this Act had not been enacted.11.AdministrationThe United States Court of Appeals for the Ninth Circuit as constituted on the day before the effective date of this Act may take such administrative action as may be required to carry out this Act and the amendments made by this Act. Such court shall cease to exist for administrative purposes upon the expiration of the 2-year period beginning on the effective date of this Act.12.Effective dateExcept as provided in section 4(b), this Act and the amendments made by this Act shall take effect on the date that is 1 year after the date of enactment of this Act.13.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, including funds for additional court facilities.